Citation Nr: 1231763	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Propriety of reduction of the evaluation of hypertension from 20 percent to 10 percent disabling, effective July 1, 2009.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for otitis media, left ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to June 1982 and from February 2003 to January 2005.  He was also a member of the Army National Guard, with numerous periods of active duty for training and inactive duty for training over approximately 27 years.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2005 rating decision, the RO denied entitlement to service connection for bilateral hearing loss, tinnitus, and otitis media, left ear.  The Veteran perfected a timely appeal.  In June 2009, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  These issues were remanded in December 2009.  

In an April 2009 rating decision, the RO reduced the rating assigned to hypertension from 20 percent to 10 percent, effective July 1, 2009.  A notice of disagreement was filed in May 2009, a statement of the case was issued in December 2010, and a substantive appeal was received in January 2011.

The Board notes that the VLJ who conducted the June 2009 Board hearing is no longer employed with the Board.  In July 2012, the Veteran testified before the undersigned VLJ pertaining to all of the issues on appeal.  

In an April 2012 rating decision, the RO granted service connection for right knee degenerative disease, status post medial meniscus tear, assigning a 10 percent disability rating, and granted service connection for hemorrhoids, assigning a noncompensable rating, both effective January 10, 2005.  The grant of service connection for these disabilities constitute a full award of the benefit sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

At the Board hearing, the Veteran raised the issue of entitlement to service connection for heart disease, claimed as due to hypertension, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and otitis media, left ear, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or by systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent prior to July 1, 2009, and a disability rating in excess of 10 percent from July 1, 2009, for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2011).
2.  The criteria for restoration of a 20 percent disability rating for hypertension from July 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Per a December 2006 rating decision and notice letter, the Veteran was informed of the proposal to reduce the disability rating assigned to hypertension from 20 percent to 10 percent disabling.  Action taken to reduce the rating from 20 percent disabling to 10 percent disabling, effective September 1, 2007, was taken pursuant to 38 C.F.R. § 3.105(e) in a June 2007 rating decision.  However, in January 2007 the Veteran requested a hearing which was not held prior to issuance of the June 2007 rating decision which reduced the rating assigned.  Thus, in a December 2008 rating decision, the 20 percent rating was restored.  In February 2009, the Veteran testified at a RO hearing pertaining to the hypertension issue.  Thereafter, in an April 2009 rating decision, the RO reduced the rating from 20 percent disabling to 10 percent disabling, effective July 1, 2009, pursuant to § 3.105(e).  It is clear that the Veteran was given 60 days to present additional evidence to show that compensation payments should be continued at the 20 percent level.  It should also be pointed out that the initial reduction, taken within less than five years from the award of the 20 percent rating, is not governed by the provisions of 38 C.F.R. § 3.344 regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); see also Collier v. Derwinski, 2 Vet. App. 247, 249 (1992); Tucker v. Derwinski, 2 Vet. App. 201, 203-04 (1992) (the requirements for decrease of a rating for disabilities which have continued for a long time at the same level are more stringent than those for an initial award or an increase in ratings).  Proper notice was given to the Veteran regarding the reduction of the disability rating assigned.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's private treatment records, VA outpatient treatment records, and lay statements and testimony of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The evidence of record contains VA examination reports dated in November 2006 and May 2011, which assess his hypertension.  The examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the hypertension issue on appeal.

Increased rating & propriety of reduction

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Such diagnostic code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

Service connection for hypertension was established in a March 2005 rating decision, rated 20 percent disabling, effective January 10, 2005.  At that time, a November 2004 VA examination report reflected blood pressure readings of 160/110 (times 3) and hypertension was treated with medication.  The 20 percent rating was assigned in light of diastolic pressure being predominantly 110 or more.  

In November 2006, the Veteran underwent a QTC examination requested by VA.  The Veteran denied any symptoms secondary to hypertension.  He has been taking Lisinopril and Atenolol for four years.  His blood pressure readings were 168/100 sitting; 170/100 standing; and, 168/98 lying down.  The examiner diagnosed hypertension and stated that there was no sign of hypertensive heart disease.  

Correspondence dated in December 2007 from the Veteran's treating physician Kendra Smith, M.D., reflects that the Veteran has been treated for hypertension since 1999 and has been on medication since that time.  He takes Atenolol and Lisinopril-Hydrochlorothiazide daily for blood pressure.  He requires close monitoring of blood pressure, and has been advised to follow a weight loss program, including diet and exercise.  

A September 2008 VA outpatient treatment record reflects a blood pressure reading of 140/90.

An October 2008 VA outpatient treatment record reflects a blood pressure reading of 143/86 and a repeat reading of 140/90.  

At the February 2009 RO hearing, the Veteran testified that he is on continuous medication for his hypertension.

A May 2011 VA examination report acknowledged blood pressure readings of 195/118 and 158/102 in October 2005; however, he was not taking blood pressure medication at that time.  The Veteran could not recall his home blood pressure readings and stated that they average "100 something"/90.  He still takes Atenolol and Hydrochlorothiazide/Lisinopril.  He denied a heart condition.  His blood pressure readings were 154/92, 152/90, and 154/90.  The assessment was uncomplicated hypertension incompletely controlled with medication.  

Correspondence dated in July 2012 from Dr. Smith states that the Veteran has hypertension and he is treated with Lisinopril-Hydrochlorothiaszie and Atenolol.  His blood pressure has been elevated and he will require close follow-up.  

The Board finds that the preponderance of the evidence clearly supports the reduction to the 10 percent level for hypertension, effective July 1, 2009.  As detailed hereinabove, none of the blood pressure readings since November 2006 have shown diastolic pressure predominantly 110 or more, and at no time has the systolic pressure been 200 or more.  The 10 percent disability rating compensates the Veteran as his hypertension requires continuous medication for control.  Based on the medical evidence of record, blood pressure readings no longer show diastolic pressure of 110 or more, or systolic pressure of 200 or more.  The QTC examination in 2006 was as thorough as the one in 2004 and demonstrated a clear improvement in the disability.  Thus, upon following the guidelines in § 3.105(e), the reduction was proper.

Based on the above, the Board must conclude that from July 1, 2009 the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by a 20 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Likewise, prior to July 1, 2009, the evidence does not support a disability rating in excess of 20 percent as the diastolic pressure is not shown to be predominantly 120 or more.  Accordingly, the Board finds that the reduction was proper and there is no basis for an increased rating over any portion of the rating period on appeal.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected hypertension is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, for the reasons and bases expressed above, the Board has concluded that the reduction to 10 percent disabling, effective July 1, 2009, was proper, and a disability rating in excess of 20 percent is not warranted prior to July 1, 2009.  Accordingly, the benefits sought on appeal are denied.


ORDER

Entitlement to restoration of a disability rating of 20 percent for hypertension, for the period from July 1, 2009, is denied. 

For the period prior to July 1, 2009, entitlement to a disability rating in excess of 20 percent for hypertension is denied.


REMAND

The Board notes that a portion of the Veteran's service treatment and personnel records have not been able to be located, to include records from his initial period of active service (June 1979 to June 1982), and records from his National Guard service.  At the Board hearing, the Veteran testified that he served with the 91st Maintenance Company unit of the Army National Guard, and the Veteran's representative speculated that the Veteran's missing records may be in the possession of such unit.  There is no indication that there has been any attempt to obtain the Veteran's records from this unit, thus the RO/AMC should request the Veteran's records from the 91st Maintenance Company.  38 C.F.R. § 3.159(c)(2).

The Veteran contends that he suffers from bilateral hearing loss and tinnitus due to acoustic trauma caused by excessive noise exposure while working as a heavy mobile equipment mechanic during his periods of active duty or, in the alternative, due to several ear infections during active duty.  He also asserts that his current disorder of chronic left ear otitis media had their onset during active duty.  The Board notes that the Veteran's military occupational specialty (MOS) during his first period of active service was hawk missile crew member, which likely exposed him to loud noises.  


A November 1995 service audiogram reflects the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-10
15
illegible
5
LEFT
15
illegible
-10
-5
15

Such audiogram findings do not appear to show hearing loss pursuant to § 3.385.  A November 1995 Report of Medical History reflects that the Veteran checked the 'No' boxes for 'hearing loss' and 'ear, nose, or throat trouble.'  

A July 1998 service audiogram reflects the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
30
20
35
25
LEFT
35
30
30
40
50

Such audiogram findings reflect hearing loss in both ears pursuant to § 3.385.

A January 2001 service audiogram reflects the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
20
15
25
LEFT
30
30
30
40
50

Such audiogram findings reflect hearing loss in the left ear pursuant to § 3.385.  On a Report of Medical History, the Veteran checked the 'No' boxes for 'hearing loss' and 'recurrent ear infections.'  

A July 2003 service record reflects a history of PE tube, left ear, since 2002.  The Veteran complained of decreasing left-sided hearing over the past several months.  He had a tube placed in his left ear several months ago by an outside physician for his decreased hearing on that side because they suspected that there was fluid in the middle ear space; however, the Veteran did not know if there was actually fluid in the middle ear space and he had no improvement in his hearing after the PE tube was placed.  He denied any other history of prior ear problems or ear surgeries.  He reported a significant history for noise exposure in the past.  He denied tinnitus.  The assessment was ETD in the left ear.  

A July 2003 record reflects the Veteran's complaints of decreasing hearing times one month.  The Veteran denied trauma.  He reported that he had been working around heavy machinery for many years.  Audiometric testing reflects the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
25
20
30
LEFT
35
30
45
45
50

Such audiogram findings reflect hearing loss in the left ear pursuant to § 3.385.  

An October 2003 CT of the temporal bones reflects mild thickening of the left tympanic membrane, otherwise no evident CT abnormality.

In November 2004, the Veteran underwent a VA audiological examination.  He reported decreased hearing, left ear, and frequent left ear drainage and pressure.  He reported a military history with heavy mobile equipment, employment as a mechanic with hearing protection, and recreational use of power tools with hearing protection.  He reported consistent tinnitus for the last 15 years.  Upon audiometric testing, puretone thresholds were:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
30
30
40
LEFT
45
45
55
55
65

The examiner diagnosed mild high frequency sensorineural hearing loss, right, and moderate to moderately severe mixed loss, left.  The examiner stated that it was not believed that scores would improve.  The Board notes that such findings reflect hearing loss in both ears pursuant to § 3.385.

In November 2004, the Veteran underwent a VA general examination.  With regard to left otitis media, the Veteran reported a recurrent problem for the past five years.  On examination, there was hyperemia of the left tympanic membrane with scarring present, otherwise no evidence of active otitis externa or media.  The examiner diagnosed recurrent otitis externa on the left.  

A June 2006 service audiogram reflects the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
25
20
30
LEFT
35
30
45
45
50

Such audiogram findings reflect hearing loss in the left ear pursuant to § 3.385.  The examiner's assessment was mild sensorineural hearing loss, right ear, and mild to moderate mixed hearing loss, left ear.  

In December 2010, the Veteran underwent a VA audiological examination.  The Veteran reported military exposure of rifle fire, heavy equipment noise as a heavy equipment operator.  He reported that hearing protection was provided part-time.  He wore hearing protection as a heavy equipment operator.  He reported intermittent ringing with gradual onset.  An audiogram reflected the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
30
25
30
LEFT
40
40
45
40
40

The examiner diagnosed mild combined sensory/neural hearing loss on the right and mild to moderate mixed hearing loss on the left.  He reported intermittent tinnitus.  The examiner stated that this is most likely caused by the same etiology as the hearing loss.  Such audiogram findings reflect hearing loss in both ears pursuant to § 3.385.  At the time of the VA examination, the claims folder was not available for review.  

In May 2011, the December 2010 VA examiner reviewed the claims folder.  The examiner acknowledged an October 2003 MRI for evaluation for middle ear disease and acknowledged a July 2003 audiogram which showed normal hearing in the right ear and conductive hearing loss in the left ear.  The examiner stated that the claims file showed that the Veteran was not in the service "between in 2002."  Considering this, the examiner opined that the Veteran's hearing loss with tinnitus is less likely as not caused by his military service and is more likely caused by middle ear disease occurring in 2002.

In September 2011, the Veteran underwent a VA examination.  An audiogram reflects the following puretone thresholds:



HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
20
25
20
LEFT
30
35
15
25
35

The examiner found that the Veteran's hearing acuity was within normal limits on the right and he has mild, conductive hearing loss on the left.  The examiner stated that his high frequency asymmetry has resolved and the hearing loss has improved to mild conductive.  The examiner acknowledged the July 2003 audiogram and notation of history of otitis media.  The examiner noted that the July 1998 and January 2001 military screening tests showed mild to moderate hearing loss on the left, but the examiner did not acknowledge hearing loss on the right in 1998.  The examiner acknowledged normal hearing in 1995.  The examiner stated that the mixed and conductive types, audio configuration, extent, and fluctuating severity of the Veteran's left ear hearing loss are all typical of otitis media, not noise-induced hearing loss.  Because the record shows the same ear and hearing problems from 1995 to 2002, but his active duty began in 2003, and his left ear hearing loss with tinnitus is not caused by his active service.  

The Veteran submitted a June 2012 audiogram; however, there are no numerical values reported.  

The Board has determined that the Veteran should be afforded another VA examination as the prior examiners have failed to accurately consider the Veteran's periods of service and have failed to consider the entirety of the medical evidence available from his periods of National Guard service.  As detailed, the Veteran had a period of active service from June 1979 to June 1982, had subsequent service in the National Guard, and then had a second period of active service from February 2003 to January 2005, and had subsequent service in the National Guard.  The September 2011 VA examiner found no hearing loss, right ear, but failed to account for the hearing loss on prior audiological testing.  Finally, as detailed, his otitis media, left ear, appears to have pre-existed his second period of active service, thus the proper question is whether his pre-existing disability was aggravated beyond the natural progression of the disease.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.  Based on the available service treatment and personnel records available, an examiner should offer an opinion as to whether the Veteran's hearing loss and tinnitus are due to a period of active service or National Guard service, and an examiner should offer an opinion as to whether otitis media, left ear, was aggravated beyond the natural progression of the disease.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's service treatment and personnel records from the 91st Maintenance Company unit of the Army National Guard.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a VA audiometric examination.  It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should be informed that the entirety of the Veteran's service personnel and treatment records may not be available.  The examiner should offer an opinion as to the following:

a)  For any hearing loss, right ear, found is it at least as likely as not (a 50 percent or higher degree of probability) related to a period of active service (June 1979 to June 1982; February 2003 to January 2005), including in-service noise exposure;

b)  For any hearing loss, left ear, found is it at least as likely as not (a 50 percent or higher degree of probability) related to a period of active service (June 1979 to June 1982; February 2003 to January 2005), including in-service noise exposure;

c)  For any hearing loss, right ear, found is it at least as likely as not (a 50 percent or higher degree of probability) related to National Guard service; 

d)  For any hearing loss, left ear, found is it at least as likely as not (a 50 percent or higher degree of probability) related to National Guard service;

e)  For any hearing loss, right ear, found, did it pre-exist a period of active service (February 2003 to January 2005), and, if so, did it undergo an increase in disability during active service beyond any natural progress;

f)  For any hearing loss, left ear, found, did it pre-exist a period of active service (February 2003 to January 2005), and, if so, did it undergo an increase in disability during active service beyond any natural progress;

g)  Is tinnitus at least as likely as not (a 50 percent or higher degree of probability) related to active service (June 1979 to June 1982; February 2003 to January 2005), including in-service noise exposure;

h)  Is tinnitus at least as likely as not (a 50 percent or higher degree of probability) related to National Guard service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment and personnel records from his periods of active service and National Guard service; civilian medical records; and, lay statements of the Veteran.  

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any otitis media, left ear.  The claims file should be made available to the examiner in connection with the examination.  The examiner should be informed that the entirety of the Veteran's service personnel and treatment records may not be available.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the whether the Veteran's otitis media, left ear, (initially manifested in 2002) underwent an increase in disability during active service (February 2003 to January 2005) beyond any natural progress?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service examinations and lay statements of the Veteran.

4.  Upon completion of the above, adjudicate entitlement to service connection for hearing loss, tinnitus, and otitis media, left ear.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


